DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 021/08/2022.
2.	The instant application is a national stage entry of PCT/EP2017/074490, International Filing Date: 09/27/2017.
3.	The examiner for the prosecution of this application is changed. Please address all future correspondence to Examiner Bhat @ AU 1634.

Claim status
4.	In the claim listing of 03/01/2021 claims 1-18 and 20 are pending in this application. Claims 2-7, 9-17 and 20 are amended. Claims 19 and 21 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments to fix the minor informalities to conform to the US practice (Remarks, 3/1/21). 

Election/Restrictions
5.	Applicant's election with traverse of claims 1-17 of Group I invention in the reply filed on 2/8/22 is acknowledged.  The traversal is on the ground(s) that the '686 publication (WO 2008/064686), at p. 28, lines 12-34, is directed to precipitation of nucleic acids. In contrast, claim 18 of the present invention is directed to a precipitation buffer for precipitating proteins. The '686 publication does not teach that its methods and compositions discussed on page 28 are suitable for precipitation of proteins, and the '686 publication does not contain any examples of a precipitation buffer capable of precipitating proteins, wherein said precipitation buffer comprises at least one metal cation and at least one buffering agent, wherein the buffer has a pH of 4 or less.
This is not found persuasive because claim 18 of Group II invention is drawn to a precipitation buffer comprising at least one metal cation precipitant and at least one buffering agent, wherein the precipitation buffer has a pH value of 4 or less and the negative limitation of “wherein the precipitation buffer does not comprise an organic solvent selected from aprotic polar solvents and protic solvents”.
Also acidic solution having a pH in the range of 1-5 and more preferably from about 2-4 and the acidic solution comprising salts of transition that include transition metals Fe, Mn, Co, Cu, and Zn salts was known in the art as further evidenced by Akhavan-Tafti (US 2007/0185322, published Aug. 9, 2007); who also teaches that  unlike other methods employed to extract RNA by chemical lysis, the acidic solutions used in the present method do not contain detergents or chemical lytic agents such as chaotropic substances, e.g., guanidinium salts and no organic solvent functioning in either of these capacities such as DMF or DMSO, is used (paragraphs 0063-64). The 
Applicant’s argument based upon intended use of the claimed composition are not persuasive for the following reasons. 
In response to applicant's argument that claim 18 of the present invention is directed to a precipitation buffer for precipitating proteins is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case the intended use limitation did not result in structural difference. Therefore, arguments are not persuasive. 
The requirement is still deemed proper and is therefore made FINAL.
6.	Claims 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/8/22.
7.	Claims 1-17 are under prosecution.

Drawings -Objected
8.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because pH in the figures 1 to 3 are labeled as 4,5/4,3, 4,0 and so on, while the specification in Section II, Example 2 pages 42 and 43 are labeled as 3.5, 3.7, 3.8, 3.9, 4.0 3.5, 3.7, 3.8, 3.9, 4.0. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
9.	The specification in page 39 lists “FIGURE LEGENDS”, which has been accepted by the examiner as one in the ordinary skill in the art would recognize that “figure legends” is equivalent to the “Brief Descriptions of the Drawings”.
Allowable Subject Matter
10.	The subject matter of claims 1-17 are free of the arts of the record for the following reasons.
	Loper et al (WO 2016/009059 published Jan. 26, 2016) discloses a phenol-free method for isolating a nucleic acid from a sample is provided, said method comprising the following steps: a) preparing a precipitation mixture by adding at least one metal cation precipitant and at least one organic solvent selected from aprotic polar solvents and protic solvents to the sample, wherein the precipitation mixture i) comprises the metal cation precipitant; ii) comprises the organic solvent in a concentration of 15% or less; (emphasis underlined by the examiner) iii) comprises a buffering agent; and iv) has an acidic pH value, and precipitating proteins; b) separating the precipitate from the supernatant, wherein the supernatant comprises small RNA having a length of less than 200nt and large RNA having a length of at least 1000 nts, and c) isolating a nucleic acid from the supernatant. Using an organic solvent as claimed during the protein precipitation step in the defined concentration provides a supernatant which in addition to small RNA also comprises large RNA. This is an advantage as the present method provides more flexibility to the user. The described method can be used for isolating and hence analyzing different target RNAs (Abstract, emphasis underlined by the examiner).
	Akhavan-Tafti (US 2007/0185322 published Aug. 9, 2017) teaches acidic solutions used in the methods of the present invention generally encompass any aqueous solution having a pH below neutral pH preferably the solution will have a pH in the range of 1-5 and more preferably from about 2-4. Acidic solutions comprising salts of transition metals are also useful in the practice of the present invention. Preferred
transition metals include Fe, Mn, Co, Cu, and Zn salts and further teaches that unlike other methods employed to extract RNA by chemical lysis, the acidic solutions used in the present method do not contain detergents or chemical lytic agents such as chaotropic substances, e.g. guanidinium salts. No organic solvent functioning in either of these capacities, such as DMF or DMSO, is used. The acidic medium, in the absence of other soluble additives, in combination with the solid phase binding material, is sufficient to permit the extraction of intact RNA from the sample, even samples
containing RNase enzymes. The sample and the acidic solution can be mixed together concurrent with the step of combining the mixture with the solid phase by providing the solid phase in the acidic solution. Alternatively the sample may be first mixed together with the acidic solution to form a mixture before combining the mixture with the solid phase (paragraphs 0063-0065).
	Radmacher et al (US 2010/0221788, published Sep. 2, 2010) discloses a method for removal of the proteins, the solution that contains the short, unbound RNA species has a protein-precipitating reagent added to it. The proteins are preferably precipitated using a solution containing divalent metal ions. Salts of the corresponding metals are used for this. Suitable metals in this context are, for example, Fe, Co, Ni, Cu, Zn, Cd, Hg, Pb, and Ba, usefully in a concentration range (effective final concentration) from 0.01 to 1.5 M, better 0.05 to 1 M, even better 0.1 to 0.8 M, particularly preferably 0.2 to 0.6 M, and optimally 0.30 to 0.40 M. The precipitated proteins are then removed from the solution by centrifuging or by passage through a suitable filter apparatus. The throughput is then largely free of protein. It has been ascertained, surprisingly,
that this protein precipitation, which is also suitable for precipitating long RNA or DNA and therefore was used hitherto only after the removal of RNA and DNA, does not affect
the small RNA species and further teaches that the Adsorption of the short RNA onto a solid (first) carrier after precipitation of the proteins is promoted or achieved by the fact that further organic solvents miscible with water are added to the solution until a high concentration is reached, preferably until achieving a final concentration of 30 to 80 vol %, by preference 40 to 70 vol %, in particular approximately 50 to 60 vol%, based in each case on the entire solution (paragraphs 36-38).
	It is in the examiner’s opinion that the arts of the record taken alone or in combination including the ones cited above do not teach the negative limitation of “does not comprise an organic solvent selected from aprotic polar solvents and protic solvents”.

Conclusion
11.	Claims 1-17 are allowable. Drawings are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN K. BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 9am - 6.30 pm FRI 9 am -1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634